DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Communication
The examiner acknowledges receipt of amendment and remarks filed 01/15/2021.
Claims 1, 2, 9, 11 and 18 are amended.
Claim 10 is canceled.
Claims 1-9 and 11-20 are pending.

Claim Rejections - 35 USC § 112
With respect to the rejection 35 USC § 112 the attorney after consultation with applicant and the examiner agreed on 02/03/2021 to amending claim 18 to read ---A method of using the composition of claim 1 as an agent for wound treatment, comprising applying said composition to a wound surface.---   However, the amendment is not made at this time because upon further review of applicant’s statement about unexpected result is not sufficient to move the claims to allowance.   Thus the rejection of claim 18 35 USC § 112 is maintained. 
With respect to claims 10 and 11, the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ) is withdrawn in light of the cancelation of claim 10 and the amendment of claim 11 to depend from claim 1.   
Response to Arguments
Applicant's arguments with respect to the rejection of claims 1-13 and 15-20 under 35 U.S.C. 103 filed 01/15/2021 have been fully considered but they are not persuasive.
Applicant argues that amended claim 1 provides unexpected results in that the claimed antiseptic composition provides improved efficacy “in terms of being effective against various wounds, in particular, wounds inflicted by a tubular puncture. Such tubular puncture inflicted wounds are more difficult to heal than superficial ones, as they are characterized by a narrow and long wound channel, a high possibility of penetration to a depth by pathogenic microorganisms and rapid development of such pathogens in a nutrient medium consisting of wound discharge that has not found an outlet (namely, under anaerobic conditions).”   That the inventive composition has shown efficacy in the treatment of inflicted wounds in the area of the muscles that provide movement of the limbs that cause severe pain during movement and tension of the resulting scar and can lead to disruption of the scab and granulomas.
Response: The argument is not persuasive because a) Figure 3 looks at composition containing PVP having molecular weight of 2,000,000 without unithiol; Table 1 describes composition containing PVP having molecular weight of 500,000 at 87.7% and unithiol at 5% (Sample 1), Sample 2 is to PVP with MW of 1,000,000 at 87.7% and unithiol at 5%; Sample 3 is to 2,000,000 at 87.7% and unithiol at 5%; Control 1 does not have PVP and unithiol; Control 2 is to PVP with 2,000,000 at 92.7% with no unithiol; control 3;  control 4 does not contain therapeutic compositions.   These compositions have 87.7% PVP (1,000,000 and 2,000,000) and 5% unithiol while the claims use PVP, 1,000,000-3,000,000) and no amount of unithiol in claim 1.   Therefore, the data generating the unexpected result is not commensurate with the scope of the claims that requires 5-10% PVP (1,000,000-3,000,000) and unithiol.   Claim 1 does not have 
With regards to Tamarkin, Tamarkin teaches the presence of PVP having molecular weight of 1,000,000 to 1.700,000 (example 1) and PVP is identified as gelling agent with the gelling agent present in a range of from about 0.01% to about 5% (paragraph [0033]).   The composition of Tamarkin does not contain unithiol or 2,3-dimercapto-1-propanesulfonic acid (DMPS) as stated in the office action of 10/16/2020.   About 5% touches the lower end limit of the claimed range of 5-10%.   PVP disclosed in Tamarkin is a gelling agent and as a gelling agent, it is results effective.   It was stated in the office action that the composition can be optimized and it is not inventive to discover optimum workable ranges by routine optimization.   MPEP 2144.05 II states that “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”
With regards to Sengupta, the examiner agrees with applicant that Sengupta was relied upon for teaching 2,3-dimercapto-1-propanesulfonic acid (DMPS) which is one of the active agents (paragraph [0118]]).   The examiner disagrees with the applicant that Sengupta is solely for treating acne.   While the title says treatment of resistant acne, Sengupta specifically teaches that in some embodiments, the active agent is wound healing agent (paragraphs [0111] and [0119]).    Acne is essentially a wound in the broadest reasonable sense and especially Sengupta 
Therefore, as stated in the last office action, Tamarkin in combination with SENGUPTA renders claims 1-13 and 15-20 prima facie obvious.
  Applicant may claim the composition that provides the unexpected results as disclosed for samples 1, 2 and 3 of the instant specification.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 11-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamarkin et al. (US 20070020213 A1) in combination with SENGUPTA et al. (US 20160346294 A1) and evidenced by the Ashland article on PVP polymers that PVP K-90 has molecular weight from 1,000,000 to 1,700, 000 for reasons of record and modified to address the amendment.
Tamarkin discloses composition that contains wound healing agents (see the whole document, paragraphs [0101], [0127], [0176] and claims 18 and 34).   Therefore, the composition of Tamarkin can be used in the treatment of wound. 
The composition comprises lidocaine, tetracaine, procaine or bupivacaine as topical anesthetics (paragraph [0118]) --- meeting the anesthetic agents of the claims.   The composition further comprises biguanides (paragraph ([0106]) or iodine (paragraph [0107]) --- meeting the antiseptic agents of the claims.   Dimethyl sulfoxide (DMSO) is specifically named solvent (paragraph [0047], and claims 8 and 29).   Polyvinyl pyrrolidone is a named gelling agents present at from about 0.01% to about 5% (paragraphs [0033], paragraph [0081]), example 1 uses PVP K-90 whose molecular weight ranges from 1,000,000 to 1,700,000 according to the Ashland article of PVP polymers.      
The composition of Tamarkin does not contain unithiol or 2,3-dimercapto-1-propanesulfonic acid (DMPS).
But, SENGUPTA discloses composition that can be used to treat wound that contains 2,3-dimercapto-1-propanesulfonic acid (DMPS) (paragraph [0118]). 
SENGUPTA discloses composition comprising antifungal agents, antibacterial agents, antimicrobial agents, anti-acne agents, antioxidant agents, cooling agents, soothing agents, wound healing agents, anti-inflammatory-agents, penetration enhancers, permeation enhancers, 
The composition can contain anesthetic agents (see paragraph [0126]).   The composition also contains triclosan or chlorhexidine (paragraphs [0006], [0061], [0064], [0066], [0128]) and in an embodiment, the composition contains benzalkonium chloride (paragraph [0146]) which  is a biguanide and the triclosan and the benzalkonium chloride meet the requirement of claims 10 and 11 as antiseptics.    The composition can also contain PVP (paragraph [0146]).   Some embodiments contain chelating agent such as 2,3-dimercapto-1-propanesulfonic acid (DMPS) (paragraph [0118]).
Both the composition of Tamarkin and that of SENGUPTA are used to treat wounds and are hence recognized in the art as equivalent for having the same purpose.   Thus at the effective date of the invention, one would been motivated to make to combine the teachings of Tamarkin and SENGUPTA to form a third composition to be used for the same purpose of wound treatment.   The idea of combining them flows logically from their having been individually taught in the prior art.   It was settled in In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980 that "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art."
Thus for claims 1, 2, 6, 7,  11, 13, 17, 18, 19 and 20, the composition of Tamarkin as modified by the combination of SENGUPTA and comprising lidocaine, tetracaine, procaine or anesthetic agents of the claims; comprises biguanides such as benzalkonium chloride or iodine (paragraph [0107]) --- meeting the antiseptic agents of the claims; comprising Dimethyl sulfoxide (DMSO) is specifically named solvent (paragraph [0047]) and claims 8 and 29); comprising Polyvinyl pyrrolidone such as PVP K-90 whose molecular weight ranges from 1,000,000 to 1,700,000 according to the Ashland article of PVP polymers; and comprising 2,3-dimercapto-1-propanesulfonic acid (DMPS) which is the same as unithiol renders the claims prima facie obvious as the disclosed composition is topically applied to skin (see the whole document of Tamarkin and at least paragraph [0154]).   With respect to the amount of PVP in claims 1 and 2, one would optimize the composition with respect to the PVP and it is not inventive to discover optimum workable ranges by routine optimization.
For claim 3, one guided by design incentives would look to the Ashland PVP product to elect another PVP such as PVP K-90 and K-120 for use in the composition that would lead to desired composition.
For claims 4 and 5, chelating agent is used at 0.1% in Table 14 of SENGUPTA and the artisan would look to that to optimize the composition with respect to the unithiol, which is a chelating agent, to use amount of the unithiol that produce the desired composition for treating wounds, and for claim 5 use amount of the DMSO that would produce the desired composition.
For claim 9, the composition of Tamarkin contains water (see at least the abstract) --- meeting the requirement for aqueous carrier.
For claims 8 and 12 and 16
For claim 16, the composition of Tamarkin contains vitamins including vitamin K (paragraph [0101]). 
Tamarkin in combination with SENGUPTA renders claims 1-9, 11-13 and 15-20 prima facie obvious.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.   Claim 14 indirectly depends from claim 1.
  
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Suggestion: Applicant may call the examiner to discuss the remaining issues, such as the composition that provides the unexpected result as per samples 2-3 as there is no composition having PVP of 5-10% that provides unexpected results.   The examiner acknowledges that the instant specification at the first full paragraph of page 12 discloses about 5 wt% to about 10% PVP based on the total weight of the composition.   The samples showing unexpected results contain 87.7% PVP.
Amend claim 18 as agreed on 02/03/2021 as ---A method of using the composition of claim 1 as an agent for wound treatment, comprising applying said composition to a wound surface.---   
The specification also contains hyperlink and/or other forms of browser-executable code in page 2, last line of second full paragraph; page 5, line 6 from the bottom; page 9, line 6 from the bottom; page 14, line 5; page 19, 5th line of the second full paragraph. 
See 37 CFR 1.57(e) and MPEP § 608.01(p).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached at 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




      /BLESSING M FUBARA/      Primary Examiner, Art Unit 1613